Citation Nr: 0211253	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  99-11 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had active military service from November 1966 to 
February 1971.  He died on October [redacted], 1998.  The appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
1998 by the Des Moines, Iowa, Regional Office RO of the 
Department of Veterans Affairs (VA).  The appellant's claims 
file was subsequently transferred to the Milwaukee, 
Wisconsin, Regional Office (RO).

In January 2002 a letter was sent to the appellant seeking 
clarification of whether she still wanted a videoconference 
hearing.  The appellant did not respond to the letter.  As 
the January 2002 letter indicated that a failure to respond 
would be taken as an indication that a hearing was no longer 
desired, the Board will proceed with appellate review.

An August 2001 rating decision denied the appellant's request 
of entitlement to accrued benefits.  This issue is not in 
appellate status, as no notice of disagreement has been 
received to initiate an appeal.

The appellant has made a claim for benefits under 38 U.S.C.A. 
§ 1318, although the veteran was not rated totally disabled 
for the statutory period (a March 1996 rating decision 
granted the veteran a 100 percent rating for PTSD, effective 
February 1, 1994).  DIC benefits may be paid to a veteran's 
surviving spouse if the veteran, at the time of his death, 
was in receipt of or entitled to receive compensation for a 
service-connected disability that was rated totally disabling 
for a period of 10 or more years immediately preceding death.  
In correspondence dated in October 2001 the RO informed the 
appellant that the issue was being "reconsidered" but was 
being deferred "pending completion of rulemaking."  The RO 
further informed the appellant that she would be notified of 
the decision as soon as the rulemaking was complete.


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates that he died 
on October [redacted], 1998, of squamous cell carcinoma of the head.

2.  No complaints, findings, or diagnoses of any cancer were 
present during service or for many years thereafter.

3.  At the time of his death, the veteran was service-
connected for post-traumatic stress disorder (PTSD), which 
was rated as 100 percent disabling, and a forearm scar, which 
was rated as 0 percent disabling.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor did a service-
connected disability contribute substantially or materially 
to cause death, nor did a service-connected disability 
combine to cause death or aid or lend assistance to the 
production of death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1310, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.312 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit under a law administered by VA.  The Board finds that 
the RO decisions provided to the appellant in this case have 
notified her of all regulations pertinent to service 
connection for the cause of death claims, informed her of the 
reasons for which it had denied her claim, and provided her 
additional opportunities to present evidence and argument in 
support of her claim.  The appellant has not referenced any 
unobtained evidence that might aid her claim or that might be 
pertinent to the bases of the denial of her claim, and the 
Board notes that the claims file contains all relevant 
medical records, including VA records of the veteran's final 
hospitalization; an autopsy report is also of record.  As 
such, the Board finds that VA has done everything reasonably 
possible to assist the appellant and that no further action 
is necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either a principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  A service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to the death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312 (b)(c).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including cancer, if manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112.

Turning to the record, the Board first notes that the 
veteran's death certificate indicates that he died in October 
1998 of squamous cell carcinoma of the head.

In view of the fact that the service medical records show no 
findings or diagnoses of cancer, and that this disorder was 
first medically identified many years post service (1990s), 
and because there is no competent medical opinion in the 
record to attribute the onset of cancer to the veteran's 
military service, the Board finds that the preponderance of 
the evidence is against a claim for service connection for 
the cause of the veteran's death on a direct basis (based on 
incurrence or aggravation in service).

With respect to the claim for service connection for the 
cause of the veteran's death as a residual of exposure to 
Agent Orange, the Board notes that disorders which have been 
positively associated with Agent Orange do not include the 
cancer listed on the veteran's certificate of death (squamous 
cell carcinoma of the head), autopsy report (squamous cell 
carcinoma of the head and neck) or the January 1998 VA 
pathological report (buccal mucosa, left, invasive well to 
poorly differentiated squamous cell carcinoma, and, mandible 
osteonecrosis with numerous bacterial aggregates) and the 
other medical records associated with the claims file.  See 
38 C.F.R. §§ 3.307, 3.309.  Further, the appellant has 
presented no competent medical evidence causally linking the 
veteran's fatal cancer to exposure to Agent Orange in 
service.  Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 1994).

The veteran was service connected for PTSD and a forearm scar 
during his lifetime.  There is no indication or statement 
from a physician linking PTSD to the veteran's death, and 
there is therefore no issue of service connection for the 
cause of the veteran's death on the basis of contribution to 
death or aggravation of the veteran's fatal cancer by a 
service-connected disability.  38 C.F.R. § 3.312(c)(3).

The Board acknowledges the appellant's belief in a causal 
connection between the veteran's death and his service.  As 
the appellant is not a medical expert, however, she is not 
competent to offer an opinion regarding any medical causation 
leading to the veteran's death.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In the absence of a disorder 
causative of the veteran's death which may be presumptively 
service connected based on Agent Orange exposure, and in the 
absence of a medical opinion causally linking Agent Orange 
exposure in service to a disease causative of the veteran's 
death, service connection for the cause of the veteran's 
death cannot be established on the basis of Agent Orange 
exposure either on a presumptive basis or otherwise on the 
basis of medical evidence.  As such, the Board is compelled 
to find that the preponderance of the evidence is against 
entitlement to service connection for the cause of the 
veteran's death.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to otherwise permit a favorable determination.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

